In a negligence action, judgment for plaintiffs insofar as appealed from affirmed, with costs. A jury question was presented as to the actionable concurrent negligence of the driver of the fire truck. Nolan, P. J., Carswell, Johnston and MaeCrate, JJ., concur; Wenzel, J., dissents and votes to reverse the judgment and to dismiss the complaint as to appellants, with the following memorandum: The fire truck of the appellant City of Rye was responding to a fire alarm. I think it was clearly established that the truck’s siren and bell were sounding as it was proceeding to the fire, at from twenty-five to thirty-five miles per hour, not an excessive speed for an emergency vehicle under the circumstances. The bus driver admits he heard the siren but, he claims, too late. There was no contact between the vehicles and I find no basis for a finding of negligence on the part of the driver of the fire apparatus.